Citation Nr: 0015973	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  96-43 915	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. J.


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active duty from February 1958 to 
January 1960.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1996 rating action of the Department 
of Veterans Affairs (VA) San Juan, Puerto Rico, Regional 
Office (RO). 

In an October 1996 statement, the veteran appeared to raise 
the issues of entitlement to service connection for 
gallbladder and liver disorders and ascites.  These issues 
are not inextricably intertwined with the current appeal and 
are, therefore, referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The claim for service connection for PTSD is plausible.  


CONCLUSION OF LAW

The claim for service connection for PTSD is well grounded. 
38 U.S.C.A. § 5017 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question, which must be determined, is whether 
the veteran has submitted a well-grounded claim. 38 U.S.C.A. 
§ 5107(a) (West 1991). A person who submits a claim for 
benefits administered by the Secretary shall have the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded. A well-grounded claim is a plausible claim, one 
that is meritorious on its own or capable of substantiation.  
Robinette v. Brown, 8 Vet.App. 69, 73-74 (1995); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  The truthfulness of 
evidence is presumed for purposes of determining if a claim 
is well grounded.  Robinette, 8 Vet.App. at 75-76; King v. 
Brown, 5 Vet.App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  If the claimant has not presented a well- 
grounded claim, then the appeal fails as to that claim, and 
the Board is under no duty pursuant to 38 U.S.C.A. § 5107(a) 
to assist the claimant any further in the development of that 
claim.  Murphy, 1 Vet.App. at 81.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

38 C.F.R. § 3.304(f) provides that service connection for 
PTSD requires medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.

During the course of the appeal 38 C.F.R. § 3.304(f) was 
revised. 38 C.F.R. § 3.304(f) provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  The effective date of the revision is March 7, 
1997.

During the veteran's hearing at the RO in October 1997 he 
testified that he has PTSD as the result of stressful events 
that he encountered in during his active military duty.  
Specifically, he stated that his in-service experiences 
concerning parachuting were very stressful and have caused 
him to develop PTSD. 

The veteran's service medical records (SMR's) do not 
demonstrate that the veteran complained of, or was treated 
for, any psychiatric disorder during service.  The veteran's 
administrative records show that he was awarded a Parachutist 
Badge.  

In January 1993, the veteran was seen by a private 
psychiatrist.  At that time the veteran reported that when he 
was in the military he was being trained as a parachute 
jumper.  He stated that every time he had to jump he became 
afraid and panicked so that he had to be pushed out of the 
airplane.  As a result, he grew increasingly anxious and 
fearful.  The examining psychiatrist diagnosed chronic 
schizophrenic disorder, paranoid type with severe depressive 
manifestations and expressed an opinion that the stressful 
experience in the Army on the veteran's schizoid personality 
disorder precipitated a full-blown schizophrenic disorder."  

A July 1995 statement from J. A. J., M.D., a private 
psychiatrist, is to the effect that the veteran was in a 
parachute unit while on active duty and was pushed out of the 
plain frequently in order to complete his jumps.  Following 
service the veteran experienced recurrent nightmares 
regarding parachuting.  The psychiatrist expressed his 
opinion that the veteran presented clear symptomatology of 
PTSD directly related with his active duty in the U.S. 
Army."  

To summarize, the veteran's stressor regarding parachute 
jumping is confirmed.  His psychiatrist has diagnosed PTSD 
based on this stressor.  Accordingly, the claim is well 
grounded. 


ORDER

The claim for service connection for PTSD is well grounded 
and to this extent only the claim is granted.  


REMAND

As previously discussed, the veteran's claim is well 
grounded.  Accordingly, the Board has a statutory duty to 
assist the veteran in the development of evidence pertinent 
to his claim.  As previously discussed the veteran's stressor 
has been confirmed.  VA examinations in October 1995 and 
March 1998 did not diagnosed PTSD.  However, psychological 
testing has not been done.

Accordingly, the case is REMANDED for the following:


1.  The RO should furnish the appropriate 
release of information forms in order to 
obtain copies of all current VA, and 
private medical records pertaining to 
treatment and evaluation of his 
psychiatric disorder, to include the 
treatment records from Dr. Juarbe.

2.  A VA evaluation should first be 
performed by a psychologist and 
thereafter by a psychiatrist in order to 
determine the nature and severity of any 
psychiatric illness, to include PTSD. If 
feasable, it is requested that the 
psychiatric examination be performed by a 
psychiatrist who has not previously 
conducted a formal VA compensation 
examination.  The claims folder and a 
copy of this Remand must to be made 
available to the examiners in conjunction 
with the examination.  All indicated 
tests are to be conducted.  The RO is to 
inform the examiners that the stressor 
concerning parachuting is verified. The 
psychiatrist, after a review the record, 
to the extent possible, is requested to 
specify whether the veteran has PTSD.  If 
PTSD is diagnosed, the examiner should 
also comment upon whether there is a link 
between the verified stressor in service 
and the current diagnosis of PTSD.  The 
psychiatrist's attention is directed to 
the medical records and testimony in 
October 1997 by Dr. Juarbe.  A complete 
rational for any opinion expressed should 
be included in the examination report. 

After the development requested above has been completed to 
the extent possible, the RO should readjudicate the issue in 
appellate status.

Thereafter, if the benefit sought is not granted, a 
Supplemental Statement of the Case should be issued to the 
veteran and his representative and they should be provided an 
opportunity to respond.  The claims folder should then be 
returned to the Board for further review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

